UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1516


In Re:   DENIS E. BERGERON; 1UP ALLSTAR SERVICENTERS, LLC,

                Petitioners.




                 On Petition for Writ of Mandamus.
                 (13-02912-8-SWH; 14-00542-5-SWH)


Submitted:   September 22, 2014          Decided:   September 26, 2014


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Denis E. Bergeron, 1Up Allstar Servicenters, LLC, Petitioners
Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Denis    Bergeron        and     1Up       Allstar       Servicenters,         LLC,

petition for a writ of mandamus seeking an order reversing a

number       of    rulings       in     the     underlying         bankruptcy       proceedings.

We   conclude           that     the     parties       are    not    entitled       to     mandamus

relief.

                  Mandamus relief is a drastic remedy and should be used

only    in    extraordinary             circumstances.              Kerr    v.    United     States

Dist.     Court,          426 U.S. 394,     402       (1976);       United       States     v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003).                                    Mandamus may

not be used as a substitute for appeal.                              In re Lockheed Martin

Corp., 503 F.3d 351, 353 (4th Cir. 2007).                                   Further, mandamus

relief is available only when the petitioner has a clear right

to the relief sought.                   In re First Fed. Sav. & Loan Ass’n, 860
F.2d 135, 138 (4th Cir. 1988).

                  The     relief        sought     by        Bergeron       and     1Up     Allstar

Servicenters,             LLC,     is     not     available         by     way     of     mandamus.

Accordingly, we deny the petition for writ of mandamus.                                    We deny

the motions to stay and motions to expedite.                                 We dispense with

oral     argument         because        the     facts       and    legal     contentions         are

adequately         presented        in    the     materials         before       this    court    and

argument would not aid the decisional process.

                                                                                 PETITION DENIED



                                                   2